Citation Nr: 0722797	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-03 165	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disability, claimed as secondary to service 
connected right leg disabilities.

2.  Entitlement to an increased evaluation for residuals of 
skull fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
fracture of the right tibia and fibula with partial ankylosis 
of the right ankle, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
fracture of the right femur with loss of motion of the right 
knee and shortening of the right leg, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

It is noted that the veteran's January 2004 VA Form 9, Appeal 
to Board of Veterans' Appeals, expresses his contention that 
he has had to "quit all employment" due to severe headaches 
from his service connected skull fracture and falling because 
of his service connected right leg collapses.  

Inasmuch as the issue of entitlement to unemployability has 
not been developed or certified for appellate review, this 
issue is not for consideration at this time.  It is, however, 
referred to the RO for appropriate action.

The issues of entitlement to increased ratings for residuals 
of fracture of the right tibia and fibula with partial 
ankylosis of the right ankle and residuals of fracture of the 
right femur with loss of motion of the right knee and 
shortening of the right leg are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the May 1993 rating decision 
which denied the claim for service connection for a left leg 
disorder as secondary to the service connected right leg 
disabilities does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left leg disorder.

2.  The preponderance of the evidence of record indicates 
that the veteran does not have skull loss larger than a 25 
cent piece.


CONCLUSIONS OF LAW

1.  The evidence submitted since the May 1993 rating 
decisions is not new and material and the claim for service 
connection for a left leg disorder as secondary to right leg 
disabilities is not reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  The criteria for an evaluation greater than 10 percent 
disabling for the veteran's service connected residuals of 
skull fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The May 1993 rating decision denied the veteran's claim for a 
left leg disorder as secondary to his service connected right 
leg disabilities.  The March 2002 rating decision and 
December 2003 Statement of the Case appear to reflect that 
the RO adjudicated this issue without addressing the 
threshold matter of new and material evidence.  
Notwithstanding the RO adjudication, the Board itself must 
make a determination as to whether evidence is new and 
material before addressing the merits of a claim.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  Thus, the question as to whether the evidence 
before the Board is new and material as to this claim will be 
discussed below.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

At the time of the prior denial, there was no evidence of a 
left leg disorder secondary to the veteran's service 
connected right leg claims.  The veteran was informed of the 
determination and of the right to appeal.  He did not appeal 
and that decision became final.

Since that determination, the veteran has once again applied 
to establish service connection for a left leg disorder as 
secondary to his service connected right leg disabilities.  

Evidence received since the May 1993 rating decision consists 
of VA and private treatment records and statements from the 
veteran that service connection for a left leg disorder is 
warranted.  Specifically, in his January 2004 VA Form 9, 
Appeal to Board of Veterans' Appeals, the veteran stated that 
his left leg was causing problems due to the strain placed on 
it because of his service connected right leg.  

However, there is no competent evidence that the veteran 
currently has a left leg disorder as a result of his service 
connected right leg disabilities.  In this regard, it is 
noted that there is medical evidence of bilateral lower 
extremity neuropathy and foot ulcers; however, these disorder 
have specifically been attributed to the veteran's diabetes 
rather than secondary to his service connected right leg 
disorders, providing evidence against the claim.  As a 
result, this evidence can not be used to reopen the claim  

Insofar as the medical evidence shows complaints of left knee 
joint pain, this does not provide a basis for establishing 
service connection for a left leg disorder secondary to 
service connected right leg disabilities because pain alone, 
without a diagnosed or underlying malady or condition, does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Moreover, complaints of left 
leg joint pain have not been attributed to the service 
connected right leg.

At the time of the May 1993 rating decision which denied 
service connection for a left leg disorder as secondary to 
service connected right leg disabilities, the medical 
evidence established that the veteran did not have a left leg 
disorder, to include as secondary to his service connected 
right leg disabilities.  There is no additional evidence 
since the May 1993 rating decision which establishes that the 
veteran has a current left leg disorder secondary to his 
service connected right leg disabilities.  Rather, the 
current evidence establishes that the veteran's left leg 
disabilities are secondary to his nonservice connected 
diabetes.  

It is important for the veteran to understand that even if 
this claim were reopened, the medical evidence provides 
evidence against this claim, indicating no current left leg 
disorder secondary to his service connected right leg 
disabilities.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for a left leg disorder secondary to service 
connected right leg disabilities.  38 C.F.R. § 3.156(a).  The 
claim is not reopened and the appeal with respect this issue 
is denied.  38 U.S.C.A. § 5108.

With respect to the issue of entitlement to an increased 
rating for residuals of a skull fracture, it is noted that 
disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's skull fracture is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5296, for evaluating disabilities of the skull.  The Board 
finds that Diagnostic Code 5296 is the most appropriate 
diagnostic code available, particularly since there is not 
another Diagnostic Code available that would afford the 
veteran a higher disability rating based upon the reported 
symptomatology.  Essentially, neither seizures nor loss of 
range of motion has been shown and, although the veteran has 
complained of occasional throbbing headaches, he has reported 
that such headaches are more related to stress.  

The medical evidence, to include a March 2002 report of VA 
bones examination, notes that there is no functional 
impairment, active infection, or osteomyelitis.  There are 
also no tender scars or symptoms of constitutional bone 
disease.  In addition, although the veteran's January 2009 VA 
Form 9, Appeal to Board of Veterans' Appeals, includes his 
contention that severe headaches have contributed to him 
quitting all employment, the medical evidence of record 
during this appeal period is silent with respect to 
complaints of or treatment for headaches in connection with 
his skull fracture. 

The may claim service connection for a headache disorder on a 
secondary basis.  However, this issue is not before the Board 
at this time.  If the veteran wishes to file such a claim, he 
must first do so with the RO.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5296, for loss of 
part of the skull, the loss of a portion of both the inner 
and outer table of the skull without brain herniation 
warrants a 10 percent evaluation if the size of the area lost 
is smaller than the size of a 25-cent piece, or 0.716 square 
inches (4.619 sq. cm.).  A 50 percent evaluation requires 
that the size of the area lost be larger than a 50-cent 
piece, or 1.140 square inches (7.355 sq. cm.).  A 30 percent 
evaluation is warranted if the size of the area lost is 
intermediate between the above two area sizes.  Intracranial 
complications are to be evaluated separately.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5296.

Based upon the application of those criteria to the facts of 
the case, since the veteran's service-connected residuals of 
skull fracture has not been shown to approximate the loss of 
part of the skull larger than a 25-cent piece, a disability 
evaluation in excess of 10 percent is not for application.  
The post-service medical record, as a whole, provides 
evidence against such a contention. 

Inasmuch as the March 2002 VA bones examination includes 
findings of scars from burr holes which were drilled above 
each ear to relieve pressure with an associated skull 
fracture, the Board has also considered whether a separate 
compensable evaluation is warranted for a scar.

Effective August 30, 2002, new regulations were promulgated 
concerning ratings for skin disorders (including scars).  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The old regulation 
may be applied from the date of claim forward while the new 
regulation may not be applied prior to its effective date.  
See 38 U.S.C.A. § 5110(g).

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 
(effective prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial poorly nourished scars with 
repeated ulceration or scars which are shown to painful and 
tender on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective from August 30, 2002), a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  In this case, none of the 
medical evidence of record shows complaints or findings of 
pain or tenderness concerning the veteran's skull scars.  
Absent any evidence of compensable manifestations of his 
skull scars under either version of 38 C.F.R. § 4.118, the 
assignment of a separate rating for skull scars is not 
warranted.

In the absence of other residuals or intracranial 
complications, alternate rating criteria do not provide a 
basis for a disability evaluation in excess of 10 percent.  
The preponderance of the evidence is thus against a finding 
that the skull fracture meets or approximates the criteria 
for an increased evaluation.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 4.7, 4.21.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in August 2001 and provided 
to the appellant prior to the March 2002 rating decision on 
appeal satisfies the duty to notify provisions with respect 
to the claim for service connection for a left leg disorder 
secondary to the veteran's service connected right leg 
disabilities as this letter informed the veteran of what 
evidence was required to establish service connection.  
Moreover, since the veteran's previously denied claim for 
service connection is not reopened, no disability rating or 
effective date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).

With regard to Kent, the Board finds that the notices to the 
veteran in August 2001 and December 2003 meet  the general 
requirements of the determination in Kent. 

The Board observes that notice was not provided before the 
March 2002 rating decision with respect to the veteran's 
increased rating claim.  However, the RO did furnish proper 
notice regarding this issue September 2003.  The Board finds 
that the RO ultimately provided all notice required under 
38 U.S.C.A. § 5103(a) with respect to the issue on appeal, 
such that defect as to timing was cured.  Moreover, the 
Federal Circuit recently held that a Statement of the Case or 
Supplemental Statement of the Case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the Statement of the Case or 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the what evidence is required to establish service 
connection and increased ratings, his claims were 
subsequently readjudicated in a Statement of the Case, and 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records, VA 
examination reports, and the veteran has provided written 
communication with respect to his claim.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

As no new and material evidence has been received, the claim 
for service connection for a left leg disorder is not 
reopened, and the appeal is denied.

Entitlement to an increased rating for residuals of a skull 
fracture is denied. 


REMAND

As noted above, the issue of entitlement to an increased 
evaluation for residuals of fracture of the right femur with 
loss of motion of the right knee and shortening of the right 
leg has been characterized as currently evaluated as 10 
percent disabling.  This characterization is based on the May 
1993 rating decision which denied entitlement to an increased 
rating for this disability in excess of 10 percent disabling.

The March 2002 rating decision from which this appeal arises 
and which denies an increase in excess of 20 percent 
disabling without awarding an increased rating in excess of 
10 percent disabling, and there being no interim rating 
decision which appears to assign an increased rating in 
excess of 10 percent disabling.  

Based on the above, the issue of the veteran's current 
evaluation for residuals of fracture of the right femur with 
loss of motion of the right knee and shortening of the right 
leg requires clarification by the RO.

The veteran was afforded a VA joints examination in 
connection with the claims for increased ratings for his 
right leg disabilities in December 2001.  However, a 
September 2003 VA treatment record notes that the veteran was 
not working at the time of examination due to frequent falls 
which occur when his right knee gives way unexpectedly.  In 
addition, his January 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that he has quit all employment 
for reasons which include falling because his legs collapse.  

Accordingly, the Board finds that the veteran should be 
afforded another VA joints examination.  38 U.S.C.A. 
§ 5103A(d), see, e.g., Allday v. Brown, 7 Vet. App. 517, 526 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the evidence of record reflects that the 
veteran is in receipt of ongoing VA and private treatment for 
his lower extremity skin complaints.  Therefore, any 
additional treatment records pertinent to the issues on 
appeal should be obtained for an adequate determination.

In light of the foregoing, this claim is remanded for the 
following additional development:

1.  The RO should clarify the current 
evaluation which in effect for the 
veteran's residuals of fracture of the 
right femur with loss of motion of the 
right knee and shortening of the right 
leg (10 or 20 percent).

2.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private treatment identified 
by the veteran which have not already 
been obtained.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran to undergo a VA examination by to 
determine the nature and severity of the 
veteran's right leg disabilities.  Based 
upon examination of the veteran and 
review of his pertinent medical history, 
the examiner is requested to offer an 
opinion with supporting analysis as to 
the following questions:

a) diagnose all right lower extremity 
disorders shown to exist, to include in 
the ankle, knee, and hip;

b) indicate which disorders are part of 
the veteran's service-connected right leg 
disabilities and which are due to other, 
nonservice connected, disorders such as 
diabetes;

c) in addition to noting the range of 
motion as well as findings with respect 
to instability, if any, the examiner 
should discuss whether there is evidence 
of weakness, fatigability, lack of 
coordination, restricted or excess 
movement of the joints, or pain on 
movement as a result of the veteran's 
service-connected right leg disabilities.  
If any of these symptoms are present, the 
examiner should comment upon the 
functional limitations caused by such 
symptoms to the veteran's lower right 
extremity.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  A complete rationale for 
all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

4.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  The 
RO must consider all evidence received 
since the December 2003 Statement of the 
Case.  If the dispositions remain 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford them the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


